DETAILED ACTION
This office action is responsive to application 16/899,137 filed on June 11, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 6/11/20, 9/08/20 and 3/18/21 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the action camera” at line 5 thereof.  However, no “action camera” is previously recited in claim 1.  Therefore, it is unclear what “the action camera” is referring to.  As such, claim 1 is deemed indefinite by the Examiner.



	These rejections may be overcome by amending “the action camera” to instead recite “the camera”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allin et al. (EP 3,392,690).  The EP 3,392,690 reference was provided by Applicant and cited in the IDS of March 18, 2021.

	Consider claim 1, Allin et al. teaches:
	A camera (An HMD (100) with a camera assembly (130), paragraph 0029), comprising:

	a heat dissipation assembly (see figures 2A and 2B) configured to dissipate heat from at least one heat generating component (CPU, 230) of the action camera (see paragraph 0040),
	wherein the heat dissipation assembly includes a heat tube (heat pipe, 215) and a first heat dissipation panel (i.e. comprising a metal frame (220) mounted with a PCB (210), paragraphs 0034, 0036 and 0040), and
	wherein an evaporation end (see first member, 235) and a condensation end (see second member, 240) of the heat tube (215, paragraph 0037) are both in thermal contact with the first heat dissipation panel (210, 220) and the condensation end (240) of the heat tube (215) is disposed farther away from the at least one heat generating component (230) relative to the evaporation end (235) of the heat tube (See figures 2A and 2B.  The evaporation end (235) is in thermal contact with at least the CPU (230) of the first heat dissipation panel (210, 220), paragraphs 0037-0039.  The condensation end (240) is in thermal contact with at least the metal frame (220) of the first heat dissipation panel (210, 220), paragraphs 0040 and 0042.  The condensation end (240) is disposed farther away from the CPU (230) than the evaporation end (235), see figures 2A and 2B.).

	Consider claim 2, and as applied to claim 1 above, Allin et al. further teaches that the first heat dissipation panel (210, 220) includes a first surface and a second surface that are opposingly disposed, a portion of the first surface covers the at least one heat .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allin et al. in view of Yasuda et al. (US 2018/0107099).

	Consider claim 4, and as applied to claim 1 above, Allin et al. teaches that the housing is connected to the heat dissipation panel (e.g. due to the metal frame (220) of the heat dissipation panel (210, 220) supporting the side cover (120) of the housing, paragraph 0034).
	However, Allin et al. does not explicitly teach that the heat dissipation assembly also includes a metal cover, and wherein the metal cover is a portion of the external housing or at least a portion of the metal cover is disposed under the external housing and is thermally connected with the first heat dissipation panel.
	Yasuda et al. similarly teaches dissipating heat from a main chip (CPU, 40) of a camera (see figure 7) through a heat dissipation panel (front heat dissipation frame, 11) to an external housing (case, 10, figures 7 and 2, paragraph 0039).
	However, Yasuda et al. additionally teaches that the heat dissipation assembly also includes a metal cover (case, 10, paragraph 0039), and wherein the metal cover is a portion of the external housing (i.e. case 10, paragraphs 0039 and 0026).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the heat dissipation assembly taught by Allin et al. include a metal cover as taught by Yasuda et al. for the benefit of enabling excellent heat dissipation (Yasuda et al., paragraph 0026).


	Allin et al. does not explicitly teach that the cover is a metal cover.  
	Yasuda et al. teaches that the cover is a metal cover (see claim 1 rationale).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allin et al. and Yasuda et al., as applied to claim 4 above, and further in view of Louis (US 2010/0254698).

	Consider claim 6, and as applied to claim 4 above, Allin et al. teaches a camera assembly (130, figure 1, paragraph 0029).
	However, the combination of Allin et al. and Yasuda et al. does not explicitly teach that the heat dissipation assembly also includes a lens cover, at least a portion of the lens cover is made of a metal material, and the lens cover is provided with a lens cover mounting member configured to mount the lens cover.
	Louis similarly teaches a camera (10, figure 1), and further teaches that the camera includes a lens cover (lens cover, 16, paragraph 0009), at least a portion of the lens cover (16) is made of a metal material (“metal”, paragraph 0014), and the lens 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the heat dissipation assembly taught by the combination of Allin et al. and Yasuda et al. include a lens cover as taught by Louis for the benefit of moving dust and lint from a camera lens surface (Louis, paragraph 0002).

	Consider claim 8, and as applied to claim 6 above, the combination of Allin et al. and Yasuda et al. teaches that the cover is a metal cover (see claim 4 rationale).
	The combination of Allin et al. and Yasuda et al. does not explicitly teach that the lens cover mounting member is a protrusion member of the metal cover that faces away from the first heat dissipation panel, and wherein the protrusion member is provided with a thread and the lens cover is connected with the metal cover through the thread.
	Louis further teaches that the lens cover mounting member (14) is a protrusion member (see figure 1) of the metal cover (i.e. of the housing) that faces away from the first heat dissipation panel (i.e. because it faces away from the housing, see figure 1), and wherein the protrusion member (14) is provided with a thread and the lens cover (16) is connected with the metal cover (i.e. the housing) through the thread (“lens housing 14 and lens cover 16 have complementary screw threads 24 that secure lens cover 16 to lens housing 14 by screw fit attachment”, paragraph 0014).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens cover mounting .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,710,249. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of US 10,710,249 as follows:

	Consider claim 1, claim 1 of US 10,710,249 teaches (in parentheses):
	A camera (An action camera), comprising:
	An external housing (an external housing),
	a heat dissipation assembly configured to dissipate heat from at least one heat generating component of the action camera (a heat dissipation assembly configured to dissipate heat from at least one heat generating component of the action camera, wherein the at least one heat generating component includes the main chip),

	wherein an evaporation end and a condensation end of the heat tube are both in thermal contact with the first heat dissipation panel, and the condensation end of the heat tube is disposed farther away from the at least one head generating component relative to the evaporation end of the heat tube (wherein an evaporation end and a condensation end of the heat tube are both in thermal contact with the first heat dissipation panel, and the condensation end of the heat tube is disposed farther away from the main chip relative to the evaporation end of the heat tube).

	Consider claim 2, claim 2 of US 10,710,249 teaches (in parentheses):
	the first heat dissipation panel includes a first surface and a second surface that are opposingly disposed, a portion of the first surface covers the at least one heat generating component, and the heat tube is disposed on the second surface (the first heat dissipation panel includes a first surface and a second surface that are opposingly disposed, a portion of the first surface covers the main chip, and the heat tube is disposed on the second surface).
	
	Consider claim 3, claim 3 of US 10,710,249 teaches (in parentheses):
	a portion of the heat tube located adjacent the evaporation end is obliquely disposed relative to an extending direction of a length of the at least one heat generating component, and wherein a groove is formed in a region of the second 

	Consider claim 4, claim 4 of US 10,710,249 teaches (in parentheses):
	the heat dissipation assembly also includes a metal cover; and wherein the metal cover is a portion of the external housing or at least a portion of the metal cover is disposed under the external housing and is thermally connected with the first heat dissipation panel (the heat dissipation assembly also includes a metal cover; and wherein the metal cover is a portion of the external housing or at least a portion of the metal cover is disposed under the external housing and is thermally connected with the first heat dissipation panel).

	Consider claim 5, claim 5 of US 10,710,249 teaches (in parentheses):
	the heat dissipation assembly also includes a first heat conducting pad configured to be in thermal contact with the first heat dissipation panel and the metal cover (the heat dissipation assembly also includes a first heat conducting pad configured to be in thermal contact with the first heat dissipation panel and the metal cover).


	the heat dissipation assembly also includes a lens cover, at least a portion of the lens cover is made of a metal material, and the lens cover is provided with a lens cover mounting member configured to mount the lens cover (the heat dissipation assembly also includes a lens cover, at least a portion of the lens cover is made of a metal material, and the lens cover is provided with a lens cover mounting member configured to mount the lens cover).

	Consider claim 7, claim 7 of US 10,710,249 teaches (in parentheses):
	the first heat dissipation panel is distributed along at least a portion of a circumference of the lens cover mounting member (the first heat dissipation panel is distributed along at least a portion of a circumference of the lens cover mounting member).

	Consider claim 8, claim 8 of US 10,710,249 teaches (in parentheses):
	the lens cover mounting member is a protrusion member of the metal cover that faces away from the first heat dissipation panel, and wherein the protrusion member is provided with a thread and the lens cover is connected with the metal cover through the thread (the lens cover mounting member is a protrusion member of the metal cover that faces away from the first heat dissipation panel, and wherein the protrusion member is provided with a thread and the lens cover is connected with the metal cover through the thread).


	the lens cover includes: a metal heat dissipation ring, wherein an inner wall of the metal heat dissipation ring extends inwardly in a radial direction to form a bearing member; and a heat conducting ring disposed at the inner wall of the metal heat dissipation ring, wherein the heat conducting ring is configured to abut against the bearing member and wherein an inner wall of the heat conducting ring is configured to contact and couple with a lens (the lens cover includes: a metal heat dissipation ring, wherein an inner wall of the metal heat dissipation ring extends inwardly in a radial direction to form a bearing member; and a heat conducting ring disposed at the inner wall of the metal heat dissipation ring, wherein the heat conducting ring is configured to abut against the bearing member and wherein an inner wall of the heat conducting ring is configured to contact and couple with a lens).

	Consider claim 10, claim 10 of US 10,710,249 teaches (in parentheses):
	the metal heat dissipation ring is a beryllium-copper alloy heat dissipation ring, wherein the bearing member is located at an end of the inner wall of the metal heat dissipation ring, and wherein a first end of the heat conducting ring is configured to abut against the bearing member and a second end of the heat conducting ring is configured to be flush with an end of the metal heat dissipation ring (the metal heat dissipation ring is a beryllium-copper alloy heat dissipation ring, wherein the bearing member is located at an end of the inner wall of the metal heat dissipation ring, and wherein a first end of the heat conducting ring is configured to abut against the bearing member and a second 

	Consider claim 11, claim 11 of US 10,710,249 teaches (in parentheses):
	the lens cover includes an elastic ring disposed at the inner wall of the heat conducting ring, an inner wall of the elastic ring being configured to contact and couple with the lens (the lens cover includes an elastic ring disposed at the inner wall of the heat conducting ring, an inner wall of the elastic ring being configured to contact and couple with the lens).

	Consider claim 12, claim 12 of US 10,710,249 teaches (in parentheses):
	the external housing includes a plastic front cover disposed at a side of the metal cover facing away from the at least one heat generating component, and wherein the plastic front cover is provided with a lens passing hole, and the lens cover mounting member and the lens cover are connected at the lens passing hole (the external housing includes a plastic front cover disposed at a side of the metal cover facing away from the main chip, and wherein the plastic front cover is provided with a lens passing hole, and the lens cover mounting member and the lens cover are connected at the lens passing hole).

	Consider claim 13, claim 13 of US 10,710,249 teaches (in parentheses):
	a heat dissipation device is disposed at a side of the metal cover facing away from the first heat dissipation panel, and wherein a portion of the first heat dissipation 

	Consider claim 14, claim 14 of US 10,710,249 teaches (in parentheses):
	the portion of the first heat dissipation panel that is connected with the condensation end extends along a length direction of the heat dissipation device and is in thermal contact with a region of the metal cover corresponding to the heat dissipation device (the portion of the first heat dissipation panel that is connected with the condensation end extends along a length direction of the heat dissipation device and is in thermal contact with a region of the metal cover corresponding to the heat dissipation device).

	Consider claim 15, claim 15 of US 10,710,249 teaches (in parentheses):
	the heat dissipation device includes multiple heat dissipation fins disposed in sequence in a direction (the heat dissipation device includes multiple heat dissipation fins disposed in sequence in a direction).

	Consider claim 16, claim 16 of US 10,710,249 teaches (in parentheses):


	Consider claim 17, claim 17 of US 10,710,249 teaches (in parentheses):
	an imaqinq sensor, wherein the heat dissipation assembly includes a second heat dissipation panel disposed in a staggered manner with the first heat dissipation panel, and wherein the second heat dissipation panel is configured to be in thermal contact with the imaging sensor and the external housing to conduct heat of the imaging sensor through the external housing (the at least one heat generating component also includes an imaging sensor, wherein the heat dissipation assembly includes a second heat dissipation panel disposed in a staggered manner with the first heat dissipation panel, and wherein the second heat dissipation panel is configured to be in thermal contact with the imaging sensor and the external housing to conduct heat of the imaging sensor through the external housing).

	Consider claim 18, claim 18 of US 10,710,249 teaches (in parentheses):


	Consider claim 19, claim 19 of US 10,710,249 teaches (in parentheses):
	comprising a battery, wherein the heat dissipation assembly includes a metal battery cover disposed to cover a battery chamber opening, and wherein the metal battery cover is connected with the battery and forms a portion of the external housing, the metal battery cover being configured to be in thermal contact with at least a portion of a surface of the battery to conduct heat of the battery through the external housing (the at least one heat generating component also includes a battery, wherein the heat dissipation assembly includes a metal battery cover disposed to cover a battery chamber opening, and wherein the metal battery cover is connected with the battery 

	Consider claim 20, claim 20 of US 10,710,249 teaches (in parentheses):
	the battery and the metal battery cover are integrally formed as an integral piece, wherein an external surface of the metal battery cover is provided with a plastic member, and wherein the battery chamber opening is disposed at a side of the action camera, the battery chamber opening configured to depress inwardly toward an inside of the action camera to form a battery chamber configured to receive the battery, a direction of the battery entering and exiting the battery chamber being perpendicular to an optical axis direction of a lens (the battery and the metal battery cover are integrally formed as an integral piece, wherein an external surface of the metal battery cover is provided with a plastic member, and wherein the battery chamber opening is disposed at a side of the action camera, the battery chamber opening configured to depress inwardly toward an inside of the action camera to form a battery chamber configured to receive the battery, a direction of the battery entering and exiting the battery chamber being perpendicular to an optical axis direction of a lens).

Allowable Subject Matter
Claims 3, 7 and 9-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon a proper Terminal Disclaimer overcoming the double patenting rejection thereto being filed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, and as applied to claim 2 above, the prior art does not teach nor reasonably suggest that a portion of the heat tube located adjacent the evaporation end is obliquely disposed relative to an extending direction of a length of the at least one heat generating component, and wherein a groove is formed in a region of the second surface corresponding to the at least one heat generating component, and the portion of the heat tube located adjacent the evaporation end is disposed in the groove, in combination with the other elements recited in parent claims 2 and 1.

	Consider claim 7, the prior art of record does not teach nor reasonably suggest the first heat dissipation panel is distributed along at least a portion of a circumference of the lens cover mounting member, in combination with the other elements recited in parent claims 1, 4 and 6.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest the lens cover includes: a metal heat dissipation ring, wherein an inner wall of the metal heat dissipation ring extends inwardly in a radial direction to form a bearing member; and a heat conducting ring disposed at the inner wall of the metal heat dissipation ring, wherein the heat conducting ring is configured to abut against the bearing member and 

	Claims 10 and 11 contain allowable subject matter as depending from claim 9.

	Consider claim 12, the prior art of record does not teach nor reasonably suggest the external housing includes a plastic front cover disposed at a side of the metal cover facing away from the at least one heat generating component, and wherein the plastic front cover is provided with a lens passing hole, and the lens cover mounting member and the lens cover are connected at the lens passing hole, in combination with the other elements recited in parent claims 1, 4 and 6.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest a heat dissipation device is disposed at a side of the metal cover facing away from the first heat dissipation panel, and wherein a portion of the first heat dissipation panel that is connected with the condensation end is disposed adjacent at least one of the lens cover mounting member or the heat dissipation device, in combination with the other elements recited in parent claims 1, 4 and 6.

	Claims 14-16 contain allowable subject matter as depending from claim 13.

	Consider claim 17, and as applied to claim 1 above, Allin et al. further teaches an imaging sensor (“imaging device”, paragraph 0029).


	Claim 18 contains allowable subject matter as depending from claim 17.

	Consider claim 19, the prior art of record does not teach nor reasonably suggest a battery, wherein the heat dissipation assembly includes a metal battery cover disposed to cover a battery chamber opening, and wherein the metal battery cover is connected with the battery and forms a portion of the external housing, the metal battery cover being configured to be in thermal contact with at least a portion of a surface of the battery to conduct heat of the battery through the external housing, in combination with the other elements recited in parent claim 1.

	Claim 20 contains allowable subject matter as depending from claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yamamiya (US 2008/0316344) teaches an imaging device (figure 11) having a heat pipe (234).
Pinch et al. (US 2017/0065259) teaches an imaging device (see figures 3C and 3D) having a heat pipe (310).
Shioga (US 2020/0281096) teaches an imaging device (figure 5) having a heat pipe device (26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696